DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 5, and 39-43, as recited in an amendment filed on the April 20, 2022, were previously and subject to a final office action mailed on May 11, 2022 (the “May 11, 2022 Final Office Action”).  On September 6, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1 and 43 (the “September 6, 2022 RCE”).  Claims 1, 4, 5, and 39-43, as recited in the September 6, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, p. 13-16, filed September 6, 2022, with respect to rejections of claims 1, 4, 5, and 39-43 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments independent claim 1 and dependent claim 43.  Therefore, the combinations of the references previously cited in the May 11, 2022 Final Office Action are not used to teach all of the newly amended claim limitations in claims 1 and 43.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitations in claim 1 in the September 26, 2022 RCE which are not supported by the original disclosure are as follows:
- Claim 1 recites that the connected device is configured to perform “reorienting the user’s hand in front of the users [sic] mouth” (as described in line 14 of claim 1).
Applicant discloses that “the motion tracking software will be used to monitor action of 101 [the user] during medication consumption such that confirmation of the following actions occurs; 1) medication is placed within the hand of 101 [the user], 2) 101 [the user] reorients the hand in front of their mouth, 3) the medication to be consumed is transferred from the hand to the mouth, 4) 101 [the user] reorients the hand away from the mouth and the hand no longer contains the medication to be consumed and 5) 101 [the user] completes a swallowing action.” See Applicant’s specification as filed on April 2, 2019, paragraph [0030].  This disclosure provides general support for tracking the motion of the user orienting (i.e., moving) their hand in front of their mouth; and the user orienting (i.e., moving) their hand away from their mouth [after the medication is transferred to the user’s mouth].  However, Applicant’s disclosure does not provide support for the connected device reorienting the user’s hand to and from the user’s mouth (i.e., the device does not physically move the user’s hand, rather the device merely tracks the movement of the user’s hand).  Examiner suggests that Applicant amend claim 1 to read as, “the connected device is further configured to monitor the user reorienting their hand away from the mouth […]” in line 14 of claim 1, or make some other appropriate correction of course.
Therefore, the limitation directed to the connected device being configured to perform reorienting the user’s hand away from the user’s mouth, as described in line 14 of claim 1, is deemed to lack written description, because the specification does not provide support for this limitation.  As such, claim 1 is rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).  Claims 4, 5, and 39-43 (which individually depend on claim 1) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) lack of written description rejection of claim 1 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “outward facing” in claim 43 is a relative term which renders the claim indefinite.  The term “outward facing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term outward facing implies that the user's hand is facing some direction (e.g., the user's palm is facing a certain direction or the user's backhand is facing a certain direction).  However, the part of the user's hand that is open and outward facing is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).  For examination purposes, the phrase "open and outward facing" will be interpreted and read as "open and outward facing palm."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Sanford (Pub. No. US 2016/0217264); in view of:
- Bjontegard (Pub. No. US 2014/0171039);
- Tran et al. (Pub. No. US 2018/0001184);
- Busser et al. (Pub. No. US 2013/0145449); and
- Hanina et al. (Pub. No. US 2011/0275051).

	Regarding claim 1,
		- Sanford discloses:
			- a system capable of running on an internet and/or cellular network, the system comprising (Sanford, paragraph [0033] and FIG. 2; Paragraph [0033] teaches and Figure 2 illustrates an example network environment 200 for monitoring and communicating with one or more patients during care delivery.  In one implementation, a virtual provider system 204 of a virtual command center (i.e., a virtual system for providing virtual continued care) is in communication with one or more patient systems 206 over a network 202 (e.g., the Internet, an intranet, a Virtual Private Network (VPN), Voice over Internet Protocol (VoIP), etc.) (i.e., a system capable of running on an internet and/or cellular network) to improve productivity and increase the use of a care team's time on the unit for one or more patients.):
				- a connected device capable of providing virtual continued care using an Electronic Caregiving Image (ECI) avatar (Sanford, paragraphs [0027], [0029], and [0034]; Paragraph [0029] teaches that the system is used for tracking information during a discharge process and necessitates attention to multiple details regarding continuing care (i.e., continued care).  Paragraph [0029] further teaches that the system includes a virtual nurse 104, patient controller 106, and/or other computing device in communication with the patient controller 106 (i.e., examples of connected devices capable of providing the virtual continued care) for tracking patient assessments for the patient 102, including, without limitation, demographic, fall risks, nutrition screening, medication management/reconciliation, spiritual assessment, risk for embolism, and the like, in preparation for discharge (i.e., the system features may be used for virtual continued care).  Paragraph [0034] teaches that the virtual provider system 204 and patient systems 206 each include a communication device 208 and 210 (i.e., connected devices) for communicating over the network 202.  The communication devices 208, 210 may be generally any form of computing device capable of interacting with the network 202, such as a controller, a personal computer, terminal, workstation, portable computer, mobile device, tablet, phone, pager, multimedia console, or other Internet Protocol (IP)-based telecommunication devices (i.e., examples of the connected devices for providing the virtual continued care).  Paragraph [0027] teaches that in some implementations, at least some of the functions performed by the virtual nurse 104 may be automated with an avatar displayed on the display 108 to the patient 102 (i.e., providing virtual continued care using an Electronic Caregiving Image (ECI) avatar).);
			- a variety of cloud-based utilities (Sanford, paragraph [0073]; Paragraph [0073] teaches that the network environment includes at least one server 1010 hosting a website or an application that the user may visit to access the healthcare portal 1002 and/or other network components.  The server 1010 may be a single server, a plurality of servers with each such server being a physical server or a virtual machine (i.e., a form of “a cloud-based utility”, which is interpreted as cloud-based storage), or a collection of both physical servers and virtual machines.  In another implementation, a cloud hosts one or more components of the network environment 1000 (i.e., another form of “a cloud-based utility”, which is interpreted as cloud-based storage).); and
			- the system having access to a user’s medical testing activities and a user’s care provision factors (Sanford, paragraph [0051]; Paragraph [0051] teaches that patient data 410 provides access to patient medical data for one or more patients for analysis, modification, input, and/or review.  In one implementation, the patient data 410 includes patient charts, patient vitals, procedure results (e.g., medical imaging scans, lab work, medical tests, etc.) (i.e., the user’s medical testing activities), patient admission information, patient discharge information, patient tutorials or other education content, medications prescribed and/or administered, patient health history, and other information pertaining to the medical history and patient care (i.e., the user’s care provision factors). Paragraph [0078] teaches that the patient health history data may also include patient health history and treatment and family health history (i.e., the user’s care provision factors).).
		- Sanford does not explicitly teach a system, comprising:
			- an Object Recognition Blueprint (ORB);
			- wherein upon initiation, a single pathway system is utilized to simultaneously and securely connect the connected device to the Object Recognition Blueprint (ORB) and the variety of cloud-based utilities without storing login information of a user;
			- the system having access to a user’s current medication characteristics; and
			- the connected device configured to perform facial recognition of the user taking a medication, perform motion tracking of the user having in hand a medication, and reorienting the user’s hand in front of users mouth, the connected device displays any side effects of the medication and displays any adverse interaction between the medication and the user’s current medication. 
		- However, in analogous art of medical systems with image recognition features for verifying that patients are complying with medication regimens, Bjontegard teaches a system, comprising:
			- an Object Recognition Blueprint (ORB) (Bjontegard, paragraphs [0029] and [0041]; Paragraph [0029] teaches that the system includes a system mobile application software and/or an image recognition (IR) mobile application software (i.e., an “Object Recognition Blueprint (ORB)”, which is interpreted as any generic object/image recognition software – see Figure 4 of Applicant’s Drawings where the ORB is referred to as ORB Analytical Software).  Using a camera of a mobile device with the AR and or IR application and the device's camera, the recognized image or object is matched with an existing data file for a known image or object preferably residing in an image/object server in the cloud Paragraph [0041] teaches that Figure 10 is a schematic presentation of a mobile communication device with installed software that enables image recognition (i.e., an “Object Recognition Blueprint (ORB)”, which is interpreted as any generic object/image recognition software) through its camera and how this can establish and verify that the user of the mobile device is interacting with a real life object, image or video/audio feed that is pre-captured and stored in a cloud based target and image recognition database, while connected to a cloud based or in a device-augmented reality experience.  NOTE: Claim Interpretation – The Object Recognition Blueprint (ORB) is interpreted as an acronym for a generic object recognition software, and is not interpreted as a trademark or trade name based on Applicant’s arguments in Applicant’s Remarks on p. 14, filed in the July 22, 2021 Amendment; and Applicant’s description in the specification as filed on April 2, 2019, paragraph [0030], where the system is described as including a facial recognition software and object recognition software for performing the analytic processes described in the specification.); and
			- wherein upon initiation, system is utilized to simultaneously and securely connected the connected device to the Object Recognition Blueprint (ORB) and the variety of cloud-based utilities (Bjontegard, paragraphs [0133] and [0135]; Paragraph [0133] teaches that the user’s mobile device (i.e., the connected device with the Object Recognition Blueprint (ORB) - see FIG. 10 in Bjontegard) and the MCRM system are connected to a display.  The display is connected to a content database in the cloud (i.e., cloud-based utilities) that is controlled by the MCRM system.  Paragraph [0135] teaches that information collection by the user’s device is recorded and communication to a separate HIPAA compliant database (i.e., a secure and simultaneous connection between the user’s device and the cloud storage in the system).  The database features security measures and the user’s device only collects health sensitive data that it can verify as the user's specific personal data, and biometric systems are used to verify.  Paragraphs [0138] and [0205] teach that these features are beneficial for verifying, recording, and reminding users to take medications.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems with image recognition features for verifying that patients are complying with medication regimens to modify the system taught by Sanford, to incorporate steps and features directed to an object recognition software and providing simultaneous and secure communications between the devices, as taught by Bjontegard, in order to verify, record, and remind users to take medications. See Bjontegard, paragraphs [0138] and [0205]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods with network security features, Tran teaches a system, wherein:
			- a single pathway system is utilized to simultaneously and securely connect a connected device to a variety of cloud-based utilities (Tran, paragraphs [0144], [0307], [0555]; Paragraph [0144] teaches that the host computing platform 202 can support the execution of computer visualization for pharmacogenetics interaction information retrieval logic 272.  Genetic information is captured by high speed gene sequencing machine 210 that uploads gene data to a cloud computing network 212 (i.e., a variety of cloud-based utilities).  Paragraph [0307] teaches that transmitting, analyzing, and/or storing information according to the methods and systems disclosed herein may be accomplished through secure means (i.e., the connections between the devices are secure).  Paragraph [0555] teaches that one appliance is a patient monitoring device (i.e., a connected device) that can be worn by the patient and includes a single or bi-directional wireless communication link (i.e., the system may be a single pathway system).); and
			- the connected device displays any side effects of the medication and displays any adverse interaction between the medication and the user’s current medication (Tran, paragraphs [0142], [0149], [0152], and [0156]; Paragraph [0142] teaches that computer can lookup not only known drug interactions for each of the different substances, but also known drug interactions between the identified ones of the substances and pharmacogenetics impact on the individual patient.  Thereafter, a drug interaction report can be produced indicating the known drug interactions between the identified ones of the substances. (i.e., displaying adverse interaction data between the medication and the user’s current medication).  Paragraph [0156] teaches that at step 320, [the system] constructs side effect features for each of the drugs in the set from genetic panels for an individual and side effects associated with the drugs in the set (i.e., displaying any side effects of the medication).  Paragraph [0149] teaches that these features are beneficial for identifying certain serious side effects so that drugs could be prescribed only to people who are not at risk for them.  Further, paragraph [0152] teaches that these features are beneficial for preventing adverse events, and creating maximum efficacy with drug prescriptions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods with network security features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of Bjontegard, to incorporate steps and features directed to: (1) utilizing single pathway systems to simultaneously and securely connect devices to cloud computing resources; and (2) display medication side effect data and adverse interaction data with the user’s other medications, as taught by Tran, in order to (i) identify certain serious side effects so that drugs could be prescribed only to people who are not at risk for them; (ii) prevent adverse events; and (iii) create maximum efficacy with drug prescriptions. See Tran, paragraphs [0149] and [0152]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods with network security features, Busser teaches a system, comprising:
			- a system which does not store login information of a user (Busser, paragraph [0043]; Paragraph [0043] teaches that a device ID of the user device 1 is also sent to the server 2 as part of the message N during the registration i.e. during the transfer of the registration message N.  Using the secret cryptographic key (K.sub.priv) the server 2 can efficiently check the accuracy of the one-time password OTP, without the need to store the one-time password OTP centrally in the server for checking purposes (i.e., without storing login information of a user).  Paragraph [0043] teaches that the method is beneficial for significantly reducing the administration expense on the side of the server 2 or the service provider by enabling a server to delete or remove from its data memory the one-time passwords OTP it has generated, after these have been transmitted to the user devices.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods with network security features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard and Tran, to incorporate a step and feature directed to deleting or removing user login information, as taught by Busser, in order to reduce the administration expense on the side of the server or the service provider. See Busser, paragraph [0043]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for recognitions of medication administration, Hanina teaches a system, wherein:
			- the system has access to a user’s current medication characteristics (Hanina, paragraph [0040]; Paragraph [0040] teaches that upon recognition of the individual, the system may display one or more data regarding the individual, such as, by way of example only, name, patient status, medication to be administered (i.e., the system has access to the user’s current medication characteristics), calendar indicating to the patient when medication has been administered and if any administration times have been missed (i.e., further examples of the user’s current medication characteristics), and, selectively, a score indicative of a level of compliance of the individual with the medication protocol (i.e., further examples of the user’s current medication characteristics).  Once identified and notified of a type of medication to be administered, the patient may display a medication container and/or an actual pill or other medication form to confirm that the medication is correct and is the currently prescribed medication to be taken through the use of text recognition, pill recognition, barcode or other code reading of one or more unique identifiers from the medicine bottle or the like, or other appropriate medication recognition scheme (i.e., the system has access to the user’s current medication characteristics).); and
			- the connected device configured to perform:
- facial recognition of the user taking a medication (Hanina, Paragraph [0041]; Paragraph [0041] teaches that a preferred method for such confirmation [of patient adherence to the prescribed administration schedule for the medication] may include capturing a video sequence of the patient actually administering the medication.  In a further preferred method, such a sequence for such confirmation may include employing a facial recognition sequence or other biometric confirmation that a particular patient is in fact receiving treatment (i.e., performing facial recognition of the user taking the medication).);
- motion tracking of the user having in hand a medication (Hanina, paragraph [0037]; Paragraph [0037] teaches that as is shown in FIG. 7, when tracking the movement of a hand 700, if is preferable to depict to a patient whether they are moving their hand correctly (i.e., performing motion tracking of the user having a medication in the user’s hand).  Thus, as is show in FIG. 7, a hand 700 is indicated to move in the direction noted by arrows A.  A set of guidance tracks 710a, 710b may be displayed to a patient and successive hand positions may be superimposed thereon.  As the hand moves along the proscribed path, concentric circles such as those depicted in FIG. 6 may be employed to confirm proper location (i.e., performing motion tracking of the user having a medication in the user’s hand).), and
- reorienting the user’s hand in front of users mouth (Hanina, paragraphs [0036], [0037], and [0044]; Paragraph [0036] teaches that in accordance with an ingestion process, the patient may first be trained to show a particular pill in their open hand to the camera for imaging and recognition.  The user may then be asked to place the pill between their fingers, place the pill in their mouth (i.e., the system trains and requests the user to reorient their hand in front of their mouth in order to take their medication), show an empty palm to the camera, and take a drink from a glass of water of the like to finally confirm ingestion.  Paragraph [0037] teaches that in accordance with an embodiment of the invention, a virtual path may be shown to the user to ensure that the proper method of medication administration is followed (i.e., the system trains and requests the user to reorient their hand in front of their mouth in order to take their medication).  For example, paragraph [0044] teaches that it is determined that administration of the medication did not take place properly, processing may return to step 325 and the user may be once again prompted to perform the action (i.e., if the user’s hand motions are not deemed to be acceptable by the system, the system will retrain and requests the user to reorient their hand in front of their mouth in order to take their medication).); and
- the connected device displays any side effects of the medication and displays any adverse interaction between the medication and the user’s current medication (Hanina, paragraph [0031]; Paragraph [0031] teaches that invention gives user instructions which may include general instructions about the particular medication subject to the current trial or medication administration protocol, methods for ingestion, warnings about side effects (i.e., displaying any side effects of the medication), and concerns about drug interactions with common substances or medications, or other medications prescribed to the patient by the system or by another medical service provider (i.e., displaying any adverse interactions between the medication and the user’s current medications).  Paragraph [0036] teaches that these features are beneficial for ensuring that the patient properly ingests or otherwise administers their medication).
	Therefore, one of ordinary skill in the art of systems and methods for recognitions of medication administration at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; and Busser, to incorporate steps and features directed to: (i) accessing the user’s current medication characteristics; (ii) providing facial recognition of the user taking the medication; (iii) providing video recording and confirmation of the user’s actions while the user is taking their medication; and (iv) displaying warnings about medication side effects and concerns about drug interactions with other medications that are prescribed to the patient, as taught by Hanina, in order to ensure that the patient properly ingests or otherwise administers their medication. See Hanina, paragraph [0036]; see also MPEP § 2143 G.

	Regarding claim 40,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, teaches the limitations of claim 1 (which claim 40 depends on), as described above.
		- Hanina further teaches a system, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises derived analytic processes of assessment of user medication data, the derived analytic processes of assessment of user medication comprising drug interaction risk data, the drug interaction risk data comprising data describing at least one of: when two medications scheduled for consumption by a user pose a risk of possible interaction by the two medications, known side effects to the user
of the two medications, or an adverse reaction to the user of the two medications (Hanina, paragraph [0029] and [0031]; Paragraph [0029] teaches that a medication administration regimen in accordance with the clinical trial or other prescription requirements may be prescribed and entered into the system of the invention at 120 (i.e., assessment of user medication data).  Once entered into the system, a particular prescription regimen may cause a set of user instructions 125 to be generated and transmitted to an apparatus provided to a patient in accordance with an embodiment of the invention for access to the system of the invention.  For example, paragraph [0031] teaches that invention gives user instructions which may include general instructions about the particular medication subject to the current trial or medication administration protocol, methods for ingestion, warnings about side effects (i.e., displaying drug interaction risk data comprising any known side effects of the medication to the user), and concerns about drug interactions with common substances or medications, or other medications prescribed to the patient by the system or by another medical service provider (i.e., displaying drug interaction risk data comprising any adverse interactions between the medication and the user’s current medications).).
The motivations and rationales to modify the system taught by Sanford, in view of: Bjontegard; Tran; Busser; and Hanina, described in the obviousness rejection of claim 1 similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 43,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, teaches the limitations of claim 1 (which claim 43) depends on, as described above.
		- Hanina further teaches a system, wherein the connected device is configured to:
			- monitor the user reorienting their hand away from the user’s mouth (Hanina, paragraphs [0036], [0037], and [0044]; Paragraph [0036] teaches that in accordance with an ingestion process, the patient may first be trained to show a particular pill in their open hand to the camera for imaging and recognition.  The user may then be asked to place the pill between their fingers, place the pill in their mouth (i.e., the system trains and requests the user to reorient their hand in front of their mouth in order to take their medication), show an empty palm to the camera (i.e., the system monitors the user reorienting their hand away from the user’s mouth, after the user has taken their medication), and take a drink from a glass of water of the like to finally confirm ingestion.); and
			- confirm that the user’s open and outward facing hand no longer contains the medication to be consumed; and confirm that the user completes a swallowing action (Hanina, paragraphs [0036] and [0047]; Paragraph [0036] teaches that he patient may first be trained to show a particular pill in their open hand to the camera for imaging and recognition.  The user may then be asked to place the pill between their fingers, place the pill in their mouth, show an empty palm to the camera (i.e., confirming that the user’s open and outward facing palm no longer contains the medication to be consumed), and take a drink from a glass of water of the like to finally confirm ingestion (i.e., confirming that the user completes a swallowing action and likewise, confirming that the medication is no longer in the user’s hand).  Paragraph [0047] teaches that the user may be asked to first show a medication in their palm, between their fingers, or in other display methods, may then be prompted to ingest the medication as indicated by movement of the user’s hand to their mouth.  Next the user may be prompted to display an empty hand to the capture device (i.e., confirming that the user’s open and outward facing palm no longer contains the medication to be consumed), asked to show their mouth to confirm it is empty (i.e., confirming that the user ingested their medication), and finally asked to drink a bit of water (i.e., confirming that the user completes a swallowing action) and to have the water level monitored to aid in confirming that the patient in fact has taken their medication.).
The motivations and rationales to modify the system taught by Sanford, in view of: Bjontegard; Tran; Busser; and Hanina, described in the obviousness rejection of claim 1 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sanford (Pub. No. US 2016/0217264); as modified in view of: Bjontegard (Pub. No. US 2014/0171039); Tran et al. (Pub. No. US 2018/0001184); and Busser et al. (Pub. No. US 2013/0145449); and Hanina et al. (Pub. No. US 2011/0275051), as applied to claim 1 above, and further in view of:
- Melle et al. (Pub. No. US 2017/0193163).

Regarding claim 4,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, teaches the limitations of claim 1 (which claim 4) depends on, as described above.
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, does not explicitly teach a system, further comprising:
			- provision of continuous and secure access to cloud-based storage of user information.
		- However, in analogous art of cloud-based medical systems with secure connection features, Melle teaches a system, comprising”
			- provision of continuous and secure access to cloud-based storage of user information (Melle, paragraphs [0016] and [0025]; Paragraph [0025] teaches that the user device 5 may securely store the updated patient information until a secure connection with the cloud server device can be established.  Further, paragraph [0025] teaches that the user device 5 may provide the updated patient information to the cloud server device via a secure connection (i.e., secure access to cloud-based storage of the patient information).  As shown by reference number 175, the cloud server device may update or synchronize the patient information upon receiving the information from the user device 5 (i.e., automatically).  In this way, the updated patient information may be captured in real time (e.g., as the patient information is updated) (i.e., transfer of the patient information is ‘continuous’ when a secure connection is established), or near real time (e.g., in real time or substantially real time), even when a user device is not connected to the cloud server device, and may still be made available to the cloud server device when it becomes possible to do so in a secure fashion (e.g., as soon as a secure connection may be established).  Paragraph [0016] teaches that this feature is beneficial for improving security of patient information and/or information relating to medical operations.).
	Therefore, it would have been obvious to one of ordinary skill in the art of cloud-based medical systems with secure connection features at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, to incorporate step and feature directed to continuous secure connections, as taught by Melle, in order to improve security of patient information. See Melle, paragraph [0016]; see also MPEP § 2143 G.

	Regarding claim 5,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; Hanina; and Melle, teaches the limitations of claim 4 (which claim 5) depends on, as described above.
		- Melle further teaches a system, wherein:
			- the cloud-based storage of user information is consistently and automatically updated (Melle, paragraph [0025]; Paragraph [0025] teaches that the user device 5 may provide the updated patient information to the cloud server device via a secure connection.  As shown by reference number 175, the cloud server device may update or synchronize the patient information upon receiving the information from the user device 5 (i.e., automatically).  In this way, the updated patient information may be captured in real time (e.g., as the patient information is updated) (i.e., the patient information is updated in the cloud server automatically), or near real time (e.g., in real time or substantially real time), even when a user device is not connected to the cloud server device, and may still be made available to the cloud server device when it becomes possible to do so in a secure fashion (e.g., as soon as a secure connection may be established).).
	The motivations and rationales to modify the system taught by Sanford, in view of: Bjontegard; Tran; Busser; Hanina; and Melle, described in the obviousness rejections of claims 1 and 4 similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sanford (Pub. No. US 2016/0217264); as modified in view of: Bjontegard (Pub. No. US 2014/0171039); Tran et al. (Pub. No. US 2018/0001184); and Busser et al. (Pub. No. US 2013/0145449); and Hanina et al. (Pub. No. US 2011/0275051), as applied to claim 1 above, and further in view of:
- Alotaibi (Pub. No. US 2019/0042700); and
- Fotsch et al. (Pub. No. US 2011/0145018).

Regarding claim 39,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, teaches the limitations of claim 1 (which claim 39 depends on), as described above.
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, does not explicitly teach a system, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises an OpenFDA API, the OpenFDA API allowing scrubbing of government provided, open-source, documents and databases, the government provided, open-source, documents and databases comprising information describing drug adverse events and drug recall enforcement reports.
		- However, in analogous art of medical systems and methods, Alotaibi teaches a system and method, wherein:
			- an environment of the Object Recognition Blueprint (ORB) comprises an OpenFDA API, the OpenFDA API allowing scrubbing of government provided, open-source, documents and databases (Alotaibi, paragraph [0020]; Paragraph [0020] teaches that each database may obtain its data though contractual agreements with government and/or private institutions.  Database providers may also use web crawling software (i.e., the equivalent of “an OpenFDA API”) to search key information web sites and search government/public servers for public records (i.e., scrubbing government provided, open-source, documents and databases).  Paragraph [0020] also teaches that this feature is beneficial for assuring the accuracy of real-time assessment of Quality of Life indicators.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, to incorporate a step and feature directed to searching government, public servers and records, as taught by Alotaibi, in order to assure the accuracy of real-time assessment of Quality of Life indicators. See Alotaibi, paragraph [0020]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Fotsch teaches a system and method, wherein:
			- the government provided, open-source, documents and databases comprising information describing drug adverse events and drug recall enforcement reports (Fotsch, paragraphs [0047], [0051], [0134], and [0154]; Paragraph [0051] teaches that in an embodiment, a healthcare provider reports an adverse event or reaction to a drug by a patient (i.e., drug adverse events) during a workflow at an EHR web site.  The adverse event information may be electronically transferred to the Federal Drug Administration ("FDA") and the particular drug (or pharmaceutical) manufacturer which may update the corresponding drug safety information (i.e., the government, open-source documents and databases comprise information describing drug adverse events).  Paragraph [0154] also teaches that logic block 309 illustrates acquiring and aggregating a plurality of adverse events reported from plurality of healthcare providers. In an embodiment, an Adverse Event report for a particular drug or medical device is provided in an industry standard format (i.e., the government, open-source documents and databases comprise information describing drug adverse events).  Paragraph [0047] teaches that the drug and medical device safety information may, for example, pertain to a medical device recall, drug recall (or correction, such as a label change) (i.e., the government, open-source documents and databases comprise information describing drug recall enforcement reports), newly discovered information about a drug such as drug interactions, use of the drug with patients with various medical disorders, or modifications to the proper dosage and administration of the drug.  Paragraph [0051] teaches that these features are beneficial for allowing for the drug and medical device safety information to be updated and accurately reported in an efficient and timely manner.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; Hanina; and Alotaibi, to incorporate a step and feature directed to incorporating adverse drug event and drug recall information into government, open-source documents and records, as taught by Fotsch, in order to allow for drug and medical device safety information to be updated and accurately reported in an efficient and timely manner. See Fotsch, paragraph [0051]; see also MPEP § 2143 G.


Claims 41 and 42 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sanford (Pub. No. US 2016/0217264); as modified in view of: Bjontegard (Pub. No. US 2014/0171039); Tran et al. (Pub. No. US 2018/0001184); and Busser et al. (Pub. No. US 2013/0145449); and Hanina et al. (Pub. No. US 2011/0275051), as applied to claim 1 above, and further in view of:
- Goodman et al. (Pub. No. US 2015/0019250); and
- deCharms (Pub. No. US 2014/0368601).

Regarding claim 41,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, teaches the limitations of claim 1 (which claim 41 depends on), as described above.
		- Sanford teaches a system and method, wherein:
			- the variety of cloud-based utilities comprise a direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility (Sanford, paragraphs [0026], [0033], and [0036]; Paragraph [0026] teaches that FIG. 13, which displays a graphical call button that when selected causes the patient user device 114 to call the virtual nurse 104 either directly or via the patient controller 106 (i.e., the variety of cloud-based utilities comprise a direct voice access).  Paragraph [0033] teaches that a virtual provider system 204 of a virtual command center is in communication with one or more patient systems 206 over a network 202 (e.g., the Internet, an intranet, a Virtual Private Network (VPN), Voice over Internet Protocol (VoIP) (i.e., the variety of cloud-based utilities comprise Voice over Internet Protocol (VoIP)), etc.  Paragraph [0036] teaches that the communication device 208 in the virtual provider system 204 obtains real-time video (i.e., real-time streaming utility) from each of the communication devices 210 of the patient systems 206 over the network 202 for presentation using the provider care delivery interface.  Further, paragraph [0036] teaches that the real-time video provides real-time surveillance of the patient rooms in the virtual command center with the virtual provider system 204 (i.e., the variety of cloud-based utilities comprise real-time streaming utility).) 
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, does not explicitly teach a system, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility providing direct voice access to an emergency responder for a user by an initiation of an emergency response action sequence, the initiation of the emergency response action sequence comprising an immediate connection sequence to a queued emergency operator using a sessionized instance of audio data exchange between the emergency responder and the user allowing encryption of the audio data, the sessionized instance of audio data exchange using one communication channel with data tags assigned to each record of transmitted data of the audio data exchange.
		- However, in analogous art of medical systems and methods, Goodman teaches a system and method, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility providing direct voice access to an emergency responder for a user by an initiation of an emergency response action sequence, the initiation of the emergency response action sequence comprising an immediate connection sequence to a queued emergency operator (Goodman, paragraphs [0040], [0050], [0086], [0109], and [0110]; Paragraph [0040] teaches one or more telemedicine system functions may pre-programmed by the system manager for automated connections and secure video conferencing.  Further, paragraph [0050] teleconferencing component may be configured to stream real-time video captured by a remote caregiver camera onto a display associated with a user terminal and may further be configured to stream related audio to the user via an attached audio output device (e.g. speakers or headphones) (i.e., real-time streaming utility).  In addition, teleconferencing component 306 may be configured to initiate and manage an outgoing video and/or audio stream comprising a video image and/or voice input of a user captured by an attached camera and/or microphone (i.e., direct voice access).  Paragraph [0086] teaches that the services that are accessed through the system include access to both Voice-over-Internet Protocol (VoIP) (i.e., Voice over Internet Protocol (VoIP)) and cell phone voice calls, internet hosted video calls, and secure access to a wide range of medical service information and connections.  Further, paragraph [0109] teaches that the services provided by the system may also be provisioned as the first point of contact for an emergency call or it can be an automated secondary resource for any standard emergency (e.g., 911) call to other external emergency service providers (i.e., the system provides access to an emergency responder for a user by an initiation of an emergency response action sequence, which provides an immediate connection to an emergency operator).  Paragraph [0110] teaches that these features are beneficial for helping users to access and find relevant information and services.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; and Hanina, to incorporate a step and feature directed to providing access to an emergency responder through an immediate connection, as taught by Goodman, in order to help users to access and find relevant information and services. See Goodman, paragraph [0110]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, deCharms teaches a system and method, wherein:
			- a sessionized instance of audio data exchange between the emergency responder and the user allows for encryption of the audio data, the sessionized instance of audio data exchange using one communication channel with data tags assigned to each record of transmitted data of the audio data exchange (deCharms, paragraph [0155]; Paragraph [0155] teaches that in communications between an emergency responder and a user (i.e., a communication channel between an emergency responder and user), the responder can perform any of the other functions provided here on the user device 402, including audio or video to the cloud (including using encryption based on the user device 402's encryption information, the responder device 404's encryption information, or both) (i.e., the exchange between the emergency responder and the user allows for encryption of the audio data).  Paragraph [0250] teaches that these features are beneficial for providing secure transmission of data, audio, video, messages, including two-way videochat, audiochat, and messaging.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; Hanina; and Goodman, to incorporate a step and feature directed to encrypting information that is transmitted during emergency communications, as taught by deCharms, in order to provide secure transmission of data, audio, video, messages, including two-way videochat, audiochat, and messaging. See deCharms, paragraph [0250]; see also MPEP § 2143 G.

	Regarding claim 42,
		- The combination of: Sanford, as modified in view of: Bjontegard; Tran; Busser; Hanina; Goodman; and deCharms, teaches the limitations of claim 41 (which claim 42 depends on), as described above.
		- Sanford teaches a system and method, wherein:
			- the direct voice access, Voice over Internet Protocol (VoIP), real-time streaming utility allows the user to communicate directly with the Electronic Caregiving Image (ECI) avatar using local voice capture communication with the Electronic Caregiving Image (ECI) avatar, the local voice capture communication with the Electronic Caregiving Image (ECI) avatar comprising voice based inquiries by the user of medical data of the user using the Electronic
Caregiving Image (ECI) avatar (Sanford, paragraphs [0028] and [0030]; Paragraph [0028] teaches that the virtual nurse 104 may video conference with the patient 102, such that an image of the virtual nurse 104 is presented on the display 108, with the camera 110 and the microphone 112 (i.e., local voice capture communication) permitting the patient 102 to communicate with the virtual nurse 104 (i.e., allowing the user to communicate directly with the Electronic Caregiving Image (ECI) avatar using local voice capture communication).  Paragraph [0030] teaches that the patient 102 may call the virtual nurse 104 to ask a question or use the patient controller 106 to generate a query (i.e., the local voice capture communication comprises voice based inquiries by the user), to which an answer is automatically generated.)
The motivations and rationales to modify the virtually integrated care delivery system and method taught by Sanford, as modified in view of: Bjontegard; Tran; Busser; Hanina; Goodman; and deCharms, described in the analysis of the obviousness rejections of claims 1 and 41 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686